       Case 2:12-cv-00085-ABJ Document 241 Filed 06/05/19 Page 1 of 4




MARK A. KLAASSEN                        JEFFREY H. WOOD
United States Attorney                  Acting Assistant Attorney General
NICHOLAS VASSALLO                       JOHN S. MOST, Trial Attorney
Assistant United States Attorney        U.S. Department of Justice
2120 Capitol Avenue, Room 4002          Environment and Natural Resources Div.
Cheyenne, WY 82001                      P.O. Box 7611 Washington, DC 20044
307-772-2124, Fax 307-772-2123          202-616-3353; Fax 202-305-0274

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF WYOMING


                                       )
WILDEARTH GUARDIANS et al.             )
                                       )
      v.                               )      Doc. No. 2:12-cv-00085-ABJ
                                       )            (Lead Case)
UNITED STATES FOREST SERVICE et al. )
______________________________________ )
                                       )
WILDEARTH GUARDIANS et al.             )
                                       )
      v.                               )      Doc. No. 2:13-cv-00042-ABJ
                                       )
U.S. BUREAU OF LAND MANAGEMENT )
______________________________________ )
                                       )
POWDER RIVER BASIN RES. COUNCIL        )
                                       )
      v.                               )      Doc. No. 2:13-cv-00090-ABJ
                                       )
ZINKE et al.                           )
______________________________________ )


                   FEDERAL RESPONDENTS’ FIFTEENTH
                STATUS REPORT ON REMEDY COMPLIANCE
        Case 2:12-cv-00085-ABJ Document 241 Filed 06/05/19 Page 2 of 4




       Petitioners challenged four decisions of the Bureau of Land Management

(“BLM”) which approved leasing of approximately 16,000 acres of federal coal near

Wright, Wyoming (collectively known as the Wright Area leases), based on alleged

violations of the National Environmental Policy Act and other statutes. On November

27, 2017, the Court entered an order remanding the four decisions to BLM, as well as

the final environmental impact statement (“FEIS”) which supported them, in accord

with an order of the Tenth Circuit in WildEarth Guardians v. United States Bureau of

Land Management, 870 F.3d 1222 (10th Cir. 2017). ECF No. 196. The latter order

had found legal error in the FEIS’s required “no action” alternative. The November

2017 order calls for revision of the FEIS and decisions in regard to the “no action”

alternative and its reliance on what the Tenth Circuit referred to as the “perfect

substitution assumption.” 1

       As Federal Respondents reported in a Notice of Compliance filed June 4, 2019,

ECF No. 240, they completed the required effort and complied with the terms of the

remedy order by posting on the BLM website an environmental assessment (“EA”), a

Finding of No Significant Impact (“FONSI”), and a decision record. The web posting

occurred on June 3, 2019. The EA reexamines the FEIS’s “no action” alternative and



1
 This assumption underlay the FEIS’s conclusion (addressing impacts of the required
“no action” alternative) that there was, as the Tenth Circuit stated it, “no real world
difference between issuing the Wright area leases and declining to issue them because
third party sources of coal would perfectly substitute for any volume lost on the open
market should the BLM decline to issue the leases . . . .” Id. at 1233. Because of this
assumption, the Tenth Circuit found the “no action” alternative deficient due to a lack
of supporting data. Id.
                                           1
        Case 2:12-cv-00085-ABJ Document 241 Filed 06/05/19 Page 3 of 4




addresses the deficiencies found by the Tenth Circuit. In addition to the EA, FONSI,

and decision record, BLM also posted extensive public comments on the draft EA

received during a sixty-day comment period and BLM’s responses to those comments.

The final EA reflects changes (relative to the draft EA) that are the direct result of

comments received. The decision record reaffirms the four decisions, based on the

analysis of the EA and FEIS. These documents may be found at the BLM website at:

             https://eplanning.blm.gov/epl-front-
             office/eplanning/projectSummary.do?methodName=renderDefaultProje
             ctSummary&projectId=97202

      Respectfully submitted this 5th day of June, 2019.

                                         JEAN E. WILLIAMS
                                         Deputy Assistant Attorney General
                                         United States Department of Justice
                                         Environment and Natural Resource Division

                                         /s/ John S. Most
                                         JOHN S. MOST, Trial Attorney
                                         Natural Resources Section
                                         P.O. Box 7611
                                         Washington, DC 20044
                                         Telephone: 202-616-3353
                                         Facsimile: 202-305-0306
                                         John.Most@usdoj.gov

                                         MARK A. KLAASSEN
                                         United States Attorney

                                         /s/ Nicholas Vassallo
                                         NICHOLAS VASSALLO
                                         Assistant United States Attorney
                                         2120 Capitol Avenue, Room 4002
                                         Cheyenne, WY 82001
                                         Telephone: 307-772-2124

                                          2
        Case 2:12-cv-00085-ABJ Document 241 Filed 06/05/19 Page 4 of 4




                                           Facsimile: 307-772-2123

                                           Counsel for Federal Respondents
Of Counsel
Philip C. Lowe
Office of the Regional Solicitor
Rocky Mountain Region
United States Department of the Interior



                           CERTIFICATE OF SERVICE

       I certify that on June 5, 2019, I electronically filed the foregoing with the Clerk
of the U.S. District Court of Wyoming using the CM/ECF system, thereby causing a
Notice of Electronic filing to be sent to the attorneys of record in this action.



                                                  /s/ John S. Most
                                                  John S. Most
                                                  Counsel for Federal Respondents




                                            3
